Order entered April 25, 2022




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                    No. 05-19-01054-CV

                         ANTONIO CABALLERO, Appellant

                                                V.

          WILMINGTON SAVINGS FUND SOCIETY, FSB, Appellee

                  On Appeal from the 14th Judicial District Court
                              Dallas County, Texas
                       Trial Court Cause No. DC-19-04357

                                            ORDER

       We are in receipt of Appellee’s November 4, 2021 Motion to Enforce

Liability on Supersedeas Bond Pursuant to TEX. R. APP. P. 43.5 (Appellee’s

Motion). Appellee’s Motion first asserts that our “Court set a supersedeas bond,”

but our Court set no bond in this case at any time. Indeed, appellee’s supersedeas

bond attached to Appellee’s Motion is from the 14 th Judicial District Court of

Dallas. However, even if this Court had set the bond, Appellee’s Motion was filed

seventy-nine days after our panel opinion—nineteen days after our Court’s plenary


Order on Appellee’s November 4, 2021 Motion to Enforce Liability on Supersedeas Bond
Pursuant to TEX. R. APP. P. 43.5                                                       Page 1 of 2
period had expired. See TEX. R. APP. P. 19.1.1 For that reason, we dismiss

Appellee’s Motion for want of jurisdiction.


                                                          /s/     BILL PEDERSEN, III
                                                                  JUSTICE




1
    Pursuant to Texas Rule of Appellate Procedure 19.1, our plenary period expires:

          (a) 60 days after judgment if no timely filed motion for rehearing or en banc
          reconsideration, or timely filed motion to extend time to file such a motion, is then
          pending; or

          (b) 30 days after the court overrules all timely filed motions for rehearing or en banc
          reconsideration, and all timely filed motions to extend time to file such a motion.

TEX. R. APP. P. 19.1 (emphasis added). Here, neither appellant nor appellees filed any motions for
rehearing, en banc reconsideration, or timely filed motion to extend time to file such a motion after the
August 17, 2021 date.


Order on Appellee’s November 4, 2021 Motion to Enforce Liability on Supersedeas Bond
Pursuant to TEX. R. APP. P. 43.5                                                              Page 2 of 2